DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the limitation of claims 1 and 14 “selecting a video playback address from the set of video playback addresses corresponding to a transcoded version of the online video that matches a device version and a browser version of the user device, which includes: if the user device supports WebAssembly, selecting a video playback address in the set of video playback addresses corresponding to a first copy of the online video which was transcoded based on a H.264 encoding format; and if the user device does not support WebAssembly, selecting a video playback address in the set of video playback addresses corresponding to a second copy of the online video which was transcoded based on a MPEG-1 encoding format; obtaining the transcoded video from the selected video playback address and playing back the obtained video on the user device using a corresponding playback configuration file in the set of video playback configuration files” is found to be allowable in combination with all remaining limitations of the claims.
the limitation of claim 7 “receiving a video playback request from a user device for an online video wherein the video playback request includes at least a device type and a browser type of the user device; generating a set of video playback addresses and a corresponding set of video playback configuration files of the requested video based at least on the device type and browser type; and sending the set of video playback addresses and corresponding playback configuration files back to the user device to facilitate playing the requested online video on the user device” is found to be allowable in combination with all remaining limitations of the claims.
the limitation of claim 17 “a transmitting module configured to send the set of video playback addresses and the corresponding playback configuration files back to the user device to facilitate playing the requested video on the user device, wherein the receiving module is further configured to receive an uploaded video from an owner of the uploaded video and wherein the server further comprises a transcoding module which is configured to transcode the uploaded video with multiple encoding schemes and resolutions to generate a set of transcoded videos of the uploaded video; and for each video in the set of transcoded videos of the uploaded video, generate a corresponding video playback address for the transcoded video to specify the storage location of the transcoded video” is found to be allowable in combination with all remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424